DETAILED ACTION
This Office Action is in response to the application 16/236,602 filed on 12/30/2018.
Claims 1-20 have been examined and are pending in this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
For the record, the Examiner acknowledges that NO foreign priority claimed at applicant’s initial time of filing for patent.


Information Disclosure Statement
The information disclosure statement (IDS), submitted on 09/28/2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 04/23/2019 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 12/30/2018 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 12/30/2018 has been accepted.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/413889 (reference provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guski et al. (Guski), Patent No.: US 6,711,679 in view of Ricci et al. (hereinafter Ricci), Pub. No.: US 2014/0309814.

Referring to claim 1, Guski teaches a system for managing a compromised autonomous vehicle server, the system comprising: 
one or more processors (fig. 1, processor 12); and 
one or more memories storing instructions that, when executed by the one or more processors (fig. 1, memory 28), cause the system to perform: 
(7:44-45 and fig. 7, “server 56 would build CDS 71”), the digital certificate including a second public key and being signed with the first private key (7:44-45, “Essentially, the CDS verification mechanism 84 extracts the public key 74 of the server 56 from the CDS 71, and then decrypts the digital signature and verifies the signature (e.g., verifies a check sum) of the CDS 71 to ensure that the CDS 71 was not tampered with. If CDS 71 is verified, server 58 knows that server 56 sent the CDS. Server 58 then extracts the public key 64 of the client 54 from CDS 70, decrypts and verifies its digital signature. If the CDS 70 is verified, server 58 knows that the client 54 has indeed”), the command being signed with a second private key associated with the second server, the second private key being paired with the second public key (7:9-10, “a private key 62, and a public key 64” and 7:53-55, “extracts the public key 64of the client 54 from CDS 70, decrypts and verifies its digital signature); and 
wherein the command information facilitates: 
verifying, at the autonomous vehicle, the digital certificate using the first public key (7:48-50, “the CDS verification mechanism 84 extracts the public key 74 of the server 56 from the CDS 71, and then decrypts the digital signature and verifies the signature”); 
in response to the digital certificate being verified, extracting, from the digital certificate, the second public key (7:52-55, “If CDS 71 is verified, server 58 knows that server 56 sent the CDS. Server 58 then extracts the public key 64 of the client 54”); 
(7:52-55, “If CDS 71 is verified, server 58 knows that server 56 sent the CDS. Server 58 then extracts the public key 64 of the client 54 from CDS 70, decrypts and verifies its digital signature”). 

Guski does not explicitly disclose obtaining an indication of a first server configured to control an autonomous vehicle being compromised, the autonomous vehicle having previously been provisioned with a first public key, the first public key being paired with a first private key; and in response to the command being verified, executing, at the autonomous vehicle, the command.
 
However, in an analogous art, Ricci teaches obtaining an indication of a first server configured to control an autonomous vehicle being compromised, the autonomous vehicle having previously been provisioned with a first public key, the first public key being paired with a first private key; and in response to the command being verified, executing, at the autonomous vehicle, the command (Ricci: paras. 0127-0132, navigation information for a vehicle).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Guski with the method and system of Ricci, wherein obtaining an indication of a first server configured to control an autonomous vehicle being compromised, the autonomous vehicle having previously been provisioned with a first public key, the first public key being paired with a first private key; and in response to the command being verified, executing, at the autonomous vehicle, the command to provide users with a means for a (Ricci: abstract).

Referring to claim 2, Guski and Ricci teach the system of claim 1. Guski further teaches wherein the command includes instructions to perform a safety stop by the autonomous vehicle (Guski: 7:40-57 and fig. 7). 

Referring to claim 3, Guski and Ricci teach the system of claim 1. Guski further teaches wherein the command includes instructions to connect to a third server configured to control the autonomous vehicle (Guski: 7:40-57 and fig. 7).

Referring to claim 4, Guski and Ricci teach the system of claim 1. Guski further teaches wherein the step of compiling the command information is performed at the second server (Guski: 7:40-57 and fig. 7).

Referring to claim 8, Guski and Ricci teach the system of claim 1. Guski further teaches wherein executing the instructions further cause the system to perform encrypting and decrypting the command information (Guski: 7:40-57 and fig. 7).

Referring to claim 9, Guski and Ricci teach the system of claim 1. Guski further teaches wherein the system further performs the steps of: verifying, at the autonomous vehicle, the digital certificate using the first public key; in response to the digital certificate being verified, extracting, from the digital certificate, the second public key; (Guski: 7:40-57 and fig. 7).; and Ricci further teaches -16-Attorney Docket No.: 55KS-288793 in response to the command being verified, executing, at the autonomous vehicle, the command (Ricci: paras. 0127-0132, navigation information for a vehicle).

Referring to claim 10, Guski and Ricci teach the system of claim 1. Ricci further teaches wherein the first server is a Security Operation Center (Ricci: paras. 0127-0132, navigation information for a vehicle).

Referring to claim 11, This claim is similar in scope to claim 1, and is therefore rejected under similar rationale.

Referring to claim 12, This claim is similar in scope to claim 2, and is therefore rejected under similar rationale.

Referring to claim 13, This claim is similar in scope to claim 3, and is therefore rejected under similar rationale.

Referring to claim 14, This claim is similar in scope to claim 4, and is therefore rejected under similar rationale.


Referring to claim 18, This claim is similar in scope to claim 8, and is therefore rejected under similar rationale.

Referring to claim 19, This claim is similar in scope to claim 9, and is therefore rejected under similar rationale.

Referring to claim 20, This claim is similar in scope to claim 10, and is therefore rejected under similar rationale.

Allowable Subject Matter
Claims 5-7 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2434 
11/05/2021